United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT FLEET SUPPORT COMMAND,
Norfolk, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-1539
Issued: June 14, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On May 19, 2010 appellant filed an application for review of a March 22, 2010 decision
of the Office of Workers’ Compensation Programs (OWCP) that found that he received an
overpayment in compensation in the amount of $2,035.81. The appeal was docketed as
No. 10-1539.
By letter dated July 17, 2009, OWCP issued a preliminary determination that appellant
received a $2,035.81 overpayment in compensation because he was overpaid hazard pay in his
compensation benefits.1 Appellant was found without fault and OWCP advised him of his rights
if he disagreed with the preliminary finding.
On July 28, 2009 appellant requested a prerecoupment hearing. He returned to work on
August 4, 2009. By e-mail on September 15, 2009, a nurse assigned to his case notified an
OWCP claims examiner that appellant was going to be deployed overseas on
1

OWCP found that appellant was entitled to $1,529.00 in hazard pay annually, but the amount of $15,296.00 was
keyed in to the compensation rolls, which created the overpayment. It determined that the correct weekly pay rate
for compensation purposes was $890.69 and noted that he had been paid $8,849.58 in compensation for the period
March 27, 2009 through June 6, 2009, when he should have received compensation of $6,813.77, yielding an
overpayment in compensation of $2,035.81.

September 18, 2009. By letter dated October 14, 2009, OWCP informed appellant that a
telephone hearing was scheduled for 9:00 a.m. on November 19, 2009. Appellant submitted
nothing further and did not telephone the Office at the appointed time. On March 22, 2010 an
OWCP hearing representative found that appellant abandoned the hearing request and finalized
the overpayment decision. He found that appellant was not at fault in the creation of the
overpayment but that he was not entitled to waiver because he provided no financial information
to justify waiver. The hearing representative ordered repayment of the overpayment in full.
Appellant asserts on appeal that because he was deployed at sea from September 16,
2009 until April 16, 2010, he was not informed of the hearing scheduled for November 19, 2009
and, therefore, he did not abandon his hearing request. The Board has duly considered the matter
and finds that the case is not in posture for decision as the evidence supports that appellant did
not receive the October 14, 2009 letter informing him of the date and time of the scheduled
hearing.
The mailbox rule provides that proper and timely mailing of a document in the ordinary
course of business raises a rebuttable presumption of receipt by the addressee.2 As a rebuttable
presumption, receipt will not be presumed, however, when there is evidence of nondelivery, and
the presumption may also be rebutted by other evidence that supports that the addressee did not
receive the correspondence. In this case, the nurse assigned to appellant’s case informed OWCP
on September 15, 2009 that he was leaving for an overseas deployment on September 18, 2009.
OWCP did not inform him of the scheduled hearing until October 14, 2009, after his
deployment. This evidence supports his contention that, as he was deployed out of the country
for seven months as of September 18, 2009, he did not receive hearing notice advising him of the
date and time of his requested hearing.
The Board concludes that, under circumstances such as these where a claimant, such as
appellant, timely requested a prerecoupment hearing within 30 days of the July 17, 2009
preliminary overpayment notice and did not receive notice of the hearing, he was not provided
the opportunity to present testimonial evidence regarding the overpayment. The case must
therefore be remanded to OWCP to consider the request for a hearing.3 The Board will set aside
the March 22, 2010 decision and remand the case for proceedings consistent with this order of
the Board.

2

See M.U., Docket No. 09-526 (issued September 14, 2009).

3

Willie C. Howard, 55 ECAB 564 (2004).

2

IT IS HEREBY ORDERED THAT the March 22, 2010 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to the Office.
Issued: June 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

